Date:   September 27, 2013

          Amount: $136,600 (U.S.)




NU-MED PLUS, INC.

SECURED PROMISSORY NOTE

BEARING INTEREST AT 8% PER ANNUM

______________________________________________________________________________




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES.  THESE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE
SECURITIES ACT OR THE LAWS OF THE APPLICABLE STATE OR A "NO-ACTION" OR
INTERPRETIVE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER AND ITS
COUNSEL TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT AND SUCH STATE STATUTES.

______________________________________________________________________________




Premises




Smith Corporate Services, Inc. has been providing funding in the form of monthly
loans to NU-MED PLUS, INC. for the past twelve months.  Initially, the loans
were to be short term while the Company raised additional capital.  As the need
for funding has continued, Smith Corporate Services, Inc. has continued to
provide loans until a longer term solution to the Company’s funding needs were
met.   The Company is hopeful it will not have to rely on Smith Corporate
Services, Inc. loans in the future and wants to enter into Note as a means of
memorializing the past loans in one instrument.  Accordingly, the parties want
to memorialize the loans in writing and provide mutually agreed upon terms to
such loans to provide certainty going forward.




Note




NU-MED PLUS, INC., a corporation duly organized and existing under the laws of
the State of Utah (hereinafter referred to as the "Company"), for value
received, hereby promises to pay to Smith Corporate Services, Inc., the
registered holder hereof, the principal sum of one hundred thirty six thousand
six hundred United States Dollars (U.S. $136,600) thirty (30) days from the
receipt of a demand for payment by Holder, upon presentation and surrender of
this promissory note (the "Note") at the offices of the Company, in such lawful
money of the United States of America as at the time of payment shall be legal
tender for the payment of public and private debt, until the principal hereof is
paid or made available for payment as herein provided. Holder may not make
demand for payment until six (6) months from the date hereof.




This Note is subject to the following further terms and material provisions:




1.

Term and Interest.  The date of maturity of the Note shall be thirty (30) days
from the receipt of demand for payment by Holder, subject to prepayment as set
forth in paragraph 2 hereof. Holder may not make demand for payment until six
(6) months from the date





-1-




--------------------------------------------------------------------------------

hereof.  The Note shall bear simple interest at the rate of eight percent (8.0%)
per annum. Beginning the thirteenth month, principal and interest will be
amortized over the balance of the term and be paid at maturity subject to the
prepayment set forth in paragraph 2 hereof and will be paid at the office of the
Company, maintained for such purposes, to the registered holder of the Note on
the books and records of the Company.




2.

Prepayment.  Twenty-four (24) months from the date hereof, this Note is subject
to prepayment, in whole or in part, at the election of the Company at any time,
upon not less than 10 days notice.  Prepayment shall be effected by paying the
amount equal to the outstanding principal amount of the Note and accrued
interest at the date of prepayment.  On the date fixed for prepayment by the
Company, the amount of principal shall be paid in cash or certified funds. Any
Note which is prepaid only in part shall be presented for notation thereon by
the Company of such partial prepayment.  If less than all the Note principal
amount and interest is to be prepaid, notice of the proposed prepayment shall be
sent to the registered holder of the Note and such prepayment shall be made.
This Note will not be subject to prepayment if the Company has knowledge of or
reason to believe a “Change of Control” or “Fundamental Transaction,” as herein
defined, is likely within the next six months.




3.

Satisfaction and Discharge of Note.  This Note shall cease to be of further
effect (except as to any surviving rights of transfer, or exchange of Notes
herein expressly provided for) when:




(a)

The Company has paid or caused to be paid all sums payable hereunder by the
Company, including all principal and interest amounts under the Note or the
conversion of the Note as provided herein; and




(b)

All the conditions precedent herein provided for relating to the satisfaction
and discharge of this Note have been met.




4.

Events of Default.  "Events of Default," when used herein, whatever the reason
for such event of default and whether it shall be voluntary or involuntary or be
effected by operation of law pursuant to any judgment, decree, or order of any
court or any order, rule, or regulation of any administrative or government body
or be caused by the provisions of any paragraph herein means any one of the
following events:




(a)

Default in the payment of the principal of the Note, when due, whether at
maturity, or otherwise; or




(b)

Default in the performance or breach of any covenant or warranty of the Company
in this Note (other than a covenant or warranty, the breach or default in
performance of which is elsewhere in this section specifically dealt with), and
continuation of such default or breach for a period of 30 days after there has
been given to the Company by registered or certified mail, by the holders of a
majority in principal amount of the outstanding Note, a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a notice of default hereunder; or




(c)

The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Company a bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment, or composition of or
in respect of the Company under the Federal Bankruptcy Act or any other
applicable federal or state law, or appointing a receiver, liquidator, assignee,
trustee, sequestrator (or other





-2-




--------------------------------------------------------------------------------

similar official) of the Company or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuation of
any such decree or order unstayed and in effect for a period of 30 consecutive
days; or




(d)

The institution by the Company of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or a filing by it of a petition or answer or consent
seeking reorganization or relief under the Federal Bankruptcy Act or any other
applicable federal or state law; or




(e)

The consent by the Company to the filing of any such petition or the appointment
of a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or of any substantial part of its property), or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action.




5.

Acceleration of Maturity.  If an event of default occurs and is continuing then,
in every such case, the holder of the Note, may declare the principal of the
Note to be due and payable immediately, by a notice in writing to the Company of
such default, and upon any such declaration, such principal shall become
immediately due and payable.  At any time after such declaration of acceleration
has been made, and before a judgment or decree for payment of money due has been
obtained by the holder, the holders the Note, by written notice to the Company,
may rescind and annul such declaration and its consequences, if all events of
default, other than the nonpayment of the principal of the Note which has become
due solely by such acceleration, has been cured or waived.  No such recession
shall affect any subsequent default or impair any right contingent thereon.




6.

Suits for Enforcement.  If an event of default occurs and is continuing, the
holder of the Note may, in its discretion, proceed to protect and enforce its
rights by such appropriate judicial proceedings as the holder shall deem most
effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement under this Note or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy.




7.

Limitation on Suits.  The holder of the Note shall not have any right to
institute any proceedings, judicial or otherwise, with respect to this Note, or
for the appointment of a receiver or trustee, or for any remedy hereunder,
unless such holder has previously given written notice to the Company of a
continuing event of default as provided above.




8.

Conversion.  Subject to, and in compliance with, the provisions contained
herein, the Holder of this Note, or its assigns is entitled, at its or his
option, at any time prior to maturity of the Note, or in case this Note or some
portion hereof shall have been called for prepayment or considered in default
under paragraph 2 or 5 hereof, then, in respect of this Note or such portion
hereof, to convert this Note (or any portion of the principal amount hereof),
into validly issued, fully paid and nonassessable shares (calculated as to each
conversion to the nearest share) of common stock, par value $0.001 per share, of
the Company, (the “Common Stock” or “Shares”) at the rate of one Share for each
one cent ($0.01) of principal and accrued but unpaid interest of the Note
(“Conversion Price”), subject to such adjustment in such conversion price, if
any, as may be required by the provisions of this Note, by surrender of this
Note, duly endorsed (if so required by the Company) or assigned to the Company
or in blank, to the Company at its offices, accompanied by written notice to the
Company, that the Holder hereof elects to convert this Note





-3-




--------------------------------------------------------------------------------

or, if less than the entire principal amount hereof is to be converted, the
portion hereof to be converted.  On conversion, no adjustment for interest is to
be made, but if any Holder surrenders this Note for conversion between the
record date for the payment of any installment of interest and the next interest
payment date, the holder of such Note when surrendered for conversion shall be
entitled to payment of the interest thereon from the last preceding record date
for interest through the date of conversion which the registered holder is
entitled to receive on such conversion date.  No fraction of Shares will be
issued on conversion, but instead of any fractional interest, the Company will
pay cash adjustments as provided herein. Following receipt of the written notice
of intention to convert the Note, the Company shall take such steps as it deems
appropriate to permit conversion of the Note as specified herein without
registration or qualification under applicable federal and state securities
laws.  The Company shall reserve for issuance that number of shares necessary to
permit the conversion of this Note.  All shares of Common Stock that shall be
issuable on conversion shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable.  The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.




9)   Holder's Restriction on Conversion.




a)

 Limitation on Right to Convert. The Company shall not affect any conversion of
this Note, and a Holder shall not have the right to convert any portion of this
Note, to the extent that after giving effect to the conversion set forth on the
applicable notice of conversion, such Holder (together with such Holder's
Affiliates, and any other person or entity acting as a group together with such
Holder or any of such Holder's Affiliates) would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
such Holder and its Affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which are issuable upon (A) conversion of the remaining, unconverted
principal amount of this Note beneficially owned by such Holder or any of its
Affiliates and (B) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company subject to a limitation on
conversion or exercise analogous to the limitation contained herein (including,
without  limitation, any other notes or the warrants) beneficially owned by such
Holder or any of its Affiliates. Except as set forth in the preceding sentence,
for purposes of this section, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
section applies, the determination of whether this Note is convertible (in
relation to other securities owned by the Holder together with any Affiliates)
and of which principal amount of this Note is convertible shall be in the sole
discretion of the Holder, and the submission of a notice of conversion shall be
deemed to be the Holder's determination of whether this Note may be converted
(in relation to other securities owned by such Holder together with any
Affiliates) and which principal amount of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, the Holder will be deemed to represent to the Company each time it
delivers a notice of conversion that such Notice of Conversion has not violated
the restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination





-4-




--------------------------------------------------------------------------------

as to any group status as contemplated above shall be determined in accordance
with Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this section, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (A) the Company's most recent Form 10-Q or Form 10- K, as the case
may be; (B) a more recent public announcement by the Company; or (C) a more
recent notice by the Company or the Company's transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of a Holder, the Company shall within two business days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by such Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The "Beneficial
Ownership Limitation" shall be 4.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder; provided
however, until such time as Holder has reduce its ownership to less than 4.9% of
the number of shares of Common Stock outstanding, the Beneficial Ownership
Limitation shall be 9.9% of the number of shares of Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon conversion of this Note. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Amendment to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to openly give-effect to such limitation. The limitations contained in
this section shall apply to a successor holder of this Note.




b)

Forced Conversion. Notwithstanding anything herein to the contrary, if a Change
of Control or a Fundamental Transaction, as herein defined occur, the Company
shall within three (3) business days of such event or notice of such event
deliver a written notice to the Holder (a "Forced Conversion Notice" and the
date such notice is delivered to the Holder, the "Forced Conversion Notice
Date") to cause the Holder to convert, up to a principal amount of this Note
equal to all or part of such Holder's pro-rata portion of the Forced Conversion
Amount, it being understood that the "Conversion Date" for purposes of this
Section 9 shall be deemed to occur on the record date for such event (the
"Forced  Conversion Date"). As to each Holder, a Forced Conversion Notice shall
contain the aggregate Forced Conversion Amount, such Holder's pro-rata portion
of such amount, confirmation of the satisfaction of the conditions set forth
above, and the portion of such Holder's pro-rata portion of the Forced
Conversion Amount to be converted on each Forced Conversion Date. The Company
may not deliver a Forced Conversion Notice, and any Forced Conversion Notice
delivered by the Company shall not be effective in regards to a Change of
Control transaction, unless at the closing of the transaction triggering the
Forced Conversion, the Company would no longer be subject to Section 12(g) or
12(b) or the Exchange Act or the Company will cease to exist or substantially
all of the Company’s assets are being sold as part of such transaction or the
consideration being received by the Holder will not be shares of Common Stock of
the Company at the closing of the triggering event.  Although Holder will be
deemed to own the Shares as of the Record Date of such action, Holder will have
no voting rights related to such Shares on such date and shall not vote the
Shares on the transaction triggering the forced conversion, but instead, for
voting purposes, the Shares shall be deemed unissued or if required by statute
be voted by the board of director of the Company in the same manor (i.e. for or
against) as the majority of the Company’s shares are voted; provided that, any
transaction requiring a supermajority vote must receive a supermajority vote of
the outstanding common shares of the Company along with other voting shares as
if the Shares of Holder were not outstanding prior to voting the Shares of
Holder in favor of a triggering transaction. "Change of Control Transaction"
means the occurrence after the date hereof of any of (i) an acquisition after
the date hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial





-5-




--------------------------------------------------------------------------------

ownership of capital stock of the Company, by contract or otherwise) of in
excess of 51% of the voting securities of the Company, or (ii) the Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the Company sells or transfers all or substantially all of
its assets to another Person and the stockholders of the Company immediately
prior to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction, or (iv) a replacement at one
time or within a three year period of more than one-half of the members of the
Company's board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), or
(v) the execution by the Company of an agreement to which the Company is a party
or by which it is bound, providing for any of the events set forth in clauses
(i) through (iv) above.




10)

Certain Adjustments.




a)

Stock Dividends and Stock Splits. If the Company, at any time while this Note is
outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock or any Common Stock Equivalents
(which, for avoidance of doubt, shall not include any shares of Common Stock
issued by the Company upon conversion of, or payment of interest on, the Notes);
(B) subdivides outstanding shares of Common Stock into a larger number of
shares; (C) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares; or (D) issues, in the
event of a reclassification of shares of the Common Stock, any shares of capital
stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding any treasury shares of the Company) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event. Any adjustment made pursuant to
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.




b)

Subsequent Equity Sales. If, at any time while this Note is outstanding, the
Company or any Subsidiary, as applicable, sells or grants any option to purchase
or sells or grants any right to reprice, or otherwise disposes of or issues (or
announces any sale, grant or any option to purchase or other disposition), any
Common Stock or Common Stock Equivalents entitling any Person to acquire shares
of Common Stock at an effective price per share that is lower than the then
Conversion Price (such lower price, the "Base Conversion Price" and such
issuances, collectively, a "Dilutive Issuance” shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced to equal the Base Conversion Price. Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued. If the Company enters into a variable rate transaction, the Company
shall be deemed to have issued Common Stock or Common Stock Equivalents at the
lowest possible conversion price at which such securities may be converted or
exercised. The





-6-




--------------------------------------------------------------------------------

Company shall notify the Holder in writing, no later than one (1) Business Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 10(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the "Dilutive Issuance Notice"). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 10(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance, regardless of whether the
Holder accurately refers to the Base Conversion Price in the Notice of
Conversion.




c)

Subsequent Rights Offerings. If the Company, at any time while the Note is
outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to Holder) entitling them to subscribe for or purchase shares of
Common Stock at a price per share that is lower than the Conversion Price on the
record date referenced below, then the Conversion Price shall be multiplied by a
fraction of which the denominator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights or warrants plus the
number of additional shares of Common Stock offered for subscription or
purchase, and of which the numerator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights or warrants plus the
number of shares which the aggregate offering price of the total number of
shares so offered (assuming delivery to the Company in full of all consideration
payable upon exercise of such rights, options or warrants) would purchase at
such Conversion Price. Such adjustment shall be made whenever such rights or
warrants are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options or warrants.




d)

Pro Rata Distributions. If the Company, at any time while this Note
is outstanding, distributes to all holders of Common Stock (and not to the
Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security
(other than the Common Stock, which shall be subject to Section 10(b)), then in
each such case the Conversion Price shall be adjusted by multiplying such
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the Conversion Price determined as of
the record date mentioned above, and of which the numerator shall be such
Conversion Price on such record date less the then fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one (1) outstanding share of the Common Stock as
determined by the Board of Directors of the Company in good faith. In either
case the adjustments shall be described in a statement delivered to the Holder
describing the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one (1) share of Common Stock. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.



e)

Fundamental Transaction. If, at any time while this Note is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a "Fundamental Transaction"), then, upon any subsequent conversion of this
Note, the Holder shall have the right to receive, for each conversion Share that
would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it 





-7-




--------------------------------------------------------------------------------

would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one (1) share of Common Stock (the "Alternate Consideration"). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new Note consistent with the foregoing provisions
and evidencing the Holder's right to convert such Note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 10(e) and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.




f)

Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. The Holder is entitled
to convert this Note during the 28 day period commencing on the date of such
notice through the effective date of the event triggering such notice; provided
however, such conversion shall be subject to the Beneficial Ownership
Limitations in Section 9(a) unless the conditions of a Forced Conversion of
Section 9(b) occur or the Company is no longer subject to Section 12g of the
Exchange Act.




11.

Acts of Holders.  Any request, demand, authorization, direction, notice,
consent, waiver, or other action provided by this Note to be given or taken by
the holder hereof may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such holder in person or by its agent or
attorney-in-fact, duly appointed in writing; and, except as otherwise expressly
provided herein, such action shall become effective when such instrument or
instruments are delivered to the Company in the manner provided for giving
notices herein.  Such





-8-




--------------------------------------------------------------------------------

instrument or instruments, and the action embodied therein or evidenced thereby,
are herein sometimes referred to as the “act” of the holder signing such
instrument or instruments.  Proof of execution of any such instrument or of
writing appointing any such agent shall be sufficient for any purpose of this
Note if the fact and date of execution is verified by the affidavit of a witness
of such execution or by the request, demand, authorization, direction, notice,
consent, waiver, or other action by the holder of this Note shall bind the Note
holder, whether or not notation of such action is made upon such Note.




12.

Notices to Holder; Waiver.  Where this Note provides for notice to holder of any
event, such notice shall be sufficiently given if in writing and sent by courier
providing for delivery within 72 hours or mailed, registered, postage prepaid,
to each holder affected by such event, at its address as it appears in the Note
register maintained by the Company, not later than the latest date, and not
earlier than the earliest date, prescribed for the giving of such notice.  Where
the Note provides for notice to the Company, such notice shall be sufficiently
given if in writing and mailed, registered, postage prepaid, to the Company at
its address set forth above (or at such other address as shall be provided to
the holder of this Note in the manner for giving notices set forth herein), not
later than the latest date, and not earlier than the earliest date, prescribed
for the giving of such notice.  Where this Note provides for notice in any
manner, such notice may be waived in writing by the person entitled to receive
such notice, whether before or after the event, any such waiver shall be
equivalent of such notice.




13.

Restrictions.  The holder of this Note, by acceptance hereof, represents and
warrants as follows:




(a)

The Note is being acquired for the holder's own account to be held for
investment purposes only and not with a view to, or for, resale in connection
with any distribution of such Note or any interest therein without registration
or other compliance under the Securities Act and applicable state securities
laws, and the holder hereof has no direct or indirect participation in any such
undertaking or in underwriting such an undertaking.




(b)

The holder hereof has been advised and understands that the Note has not been
registered under the Securities Act and the Note must be held and may not be
sold, transferred, or otherwise disposed of for value unless it is subsequently
registered under the Securities Act or an exemption from such registration is
available; except as set forth herein, the Company is under no obligation to
register the Note under the Securities Act; in the absence of such registration,
sale of the Note may be impracticable; the Company will maintain stop-transfer
orders against registration of transfer of the Note.  The Company may refuse to
transfer the Note unless the holder thereof provides an opinion of legal counsel
reasonably satisfactory to the Company or a "no-action" or interpretive response
from the Securities and Exchange Commission to the effect that the transfer is
proper; further, unless such letter or opinion states that the Note are free
from any restrictions under the Securities Act, the Company may refuse to
transfer the Note to any transferee who does not furnish in writing to the
Company the same representations and agree to the same conditions with respect
to such Note if any set forth herein.  The Company may also refuse to transfer
the Note if any circumstance is present reasonably indicating that the
transferee's representations are not accurate.




14.

Severability.  In case any provision in this Note shall be invalid, illegal, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.





-9-




--------------------------------------------------------------------------------




15.

Governing Law.  This Note shall be governed by and construed and interpreted in
accordance with the laws of the State of Utah.




16.

Legal Holidays.  In any case where any date provided herein shall not be a
business day, then (notwithstanding any other provision of this Note) the event
required or permitted on such date shall be required or permitted, as the case
may be, on the next succeeding business day with the same force and effect as if
made on the date upon which such event was required or permitted pursuant
hereto.




17.

Delay or Omission; No Waiver.  No delay or omission of any holder of the Note to
exercise any right or remedy accruing upon any event of default shall impair any
such right or remedy or constitute a waiver of any such event or default or any
acquiescence therein.  Every right or remedy given hereby or by law may be from
time to time, and as often as may be deemed expedient.




18.

Miscellaneous.  This Note is subject to the following additional terms and
conditions:




(a)

If this Note is placed with any attorney for collection, or if suit be
instituted for collection, or if any other remedy provided by law is pursued by
the registered holder hereof, because of any default in the terms and conditions
herein, then in either event, Calibrus agrees to pay reasonable attorneys' fees,
costs, and other expenses incurred by the registered holder hereof in so doing.




(b)

None of the rights and remedies of the registered holder hereof shall be waived
or affected by failure or delay to exercise them.  All remedies conferred on the
registered holder of this Note shall be cumulated and none is exclusive.  Such
remedies may be exercised concurrently or consecutively at the registered
holder's option.




(c)

This Note is negotiable and transferable, subject to compliance with the
provisions of paragraph 13 hereof.




(d)

The makers, guarantors, and endorsers hereof severally waive presentment for
payment, protest, and notice of protest, and of nonpayment of this Note.

  

DATED effective as of the 27th day of September, 2013.




NU-MED PLUS, INC.







By: /s/Jeff Robins

   

      Jeff Robins, Chief Executive Officer





-10-


